Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document     Page 1 of 79




                                                                      Page 1
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document     Page 2 of 79




                                                                      Page 2
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document     Page 3 of 79




                                                                      Page 3
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document     Page 4 of 79




                                                                      Page 4
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document     Page 5 of 79




                                                                      Page 5
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document     Page 6 of 79




                                                                      Page 6
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document     Page 7 of 79




                                                                      Page 7
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document     Page 8 of 79




                                                                      Page 8
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document     Page 9 of 79




                                                                      Page 9
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 10 of 79




                                                                    Page 10
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 11 of 79




                                                                     Page 11
     Case 1:19-bk-11880-MT       Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55               Desc
                                 Main Document    Page 12 of 79


1                1:19-bk-11880-MT – MARY E. CALLOWAY- CHAPTER 13
2
            I.     APPLICABLE LAW
3

4           A bankruptcy Court has “discretion to grant retroactive relief from the automatic

5    say.” In re AVI, Inc., 289 B.R. 721, 731 (9th Cir. BAP 2008). Extraordinary or extreme
6
     circumstances are not required and it is merely a balancing test. In re Fjeldsted, 293
7

8
     B.R. 12, 23 (9th Cir. BAP (2003).

9           “Whether to grant retroactive relief from the automatic stay under §362(d) is a
10
     decision committed to the discretion of the bankruptcy court. Nat’l Envtl. Waste, 129
11
     F.3ed at 1054. In Nat’l Envtl. Waste, the Ninth Circuit adopted a balancing of equities
12

13   approach for analyzing a request for retroactive stay relief, and identified two factors to
14
     be considered by the bankruptcy court: (1) whether the creditor was aware of the
15
     bankruptcy petition; and (2) whether the debtor engaged in unreasonable or inequitable
16

17   conduct, or prejudice would result to the creditor. Id. At 1055-56. In In re Fjeldsted, 293
18
     B.R. 12, 24-25 (9th Cir. BAP 2003), following Nat’l Envtl. Waste, we approved
19
     consideration off additional factors by the bankruptcy court, including: the number of
20

21   filings; the extent of any prejudice , including to a bona fide purchaser; the debtor’s
22
     overall good faith; the debtor’s compliance with the Code; how quickly the creditor
23
     moved for annulment; and how quickly the debtor moved to set aside the sale. But
24

25   because a mechanistic application of ‘factors’ is inappropriate in making the
26   determination of whether to annul the stay, in Fjeldsted, we observed that: “Mindful that
27
     such lists [of factors] are capable of being misconstrued as inviting arithmetic reasoning,
28




                                                      1
                                                                                        Page 12
     Case 1:19-bk-11880-MT         Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55           Desc
                                   Main Document    Page 13 of 79


1    we emphasize that these items are merely a framework for analysis and not a scorecard.
2
     In any given case, one factor may so outweigh the others as to be dispositive.” In re
3

4    Williams, 323 B.R. 691, 700 (9th Cir. BAP 2005) (Emphasis in original). Extraordinary

5    circumstances need not be shown. In re Fjeldsted, 293 B.R. 12, 22-23 (9th Cir. BAP
6
     2003).
7

8
              A foreclosure sale purchaser has standing to seek the relief requested. In re Funes,

9    2014 WL 6896030 (C.D. Cal. 2014) See also In re Cruz, 516 B.R. 594, 602-03 (9th Cir.
10
     BAP 2014). This case is essentially the same as the Funes case. There the Court found
11
     that there was standing despite the lack of a trustee’s deed being issued.
12

13            Factors the Court considers in deciding if the case was filed in bad faith include
14
     whether there was only a single creditor; the debtor made no efforts to repay his debts,
15
     the debtor’s overly utilizing the protections of the Code to the unconscionable detriment
16

17   of creditors. In re O’Brien, 328 B,R, 669, 675 (Bankr. W.D.N.Y. 2005) See also In re
18
     Hammonds, 139 B.R. 535, 542 (Bankr. D. Colo. 1992), In re Spagnolia, 199 B.R. 362,
19
     365 (Bankr. W.D. Ky. 1995).
20

21            INTRODUCTION
22
              DEBTOR, MARY CALLOWAY, FILED THIS CASE ON 7/26/19 AS A
23
     FACE PAGE FILING TO STOP THE FORECLOSURE SALE SET FOR THAT
24

25   DAY. DWAYNE AND CATHERINE CALLOWAY OWNED THE PROPERTY
26   AND HAVE FILED NO LESS THAN 6 BANKRUPTCY CASES ON THE
27
     PROPERTY BEFORE THIS, INCLUDING 3 CASES IN 2016.
28




                                                        2
                                                                                         Page 13
     Case 1:19-bk-11880-MT       Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55            Desc
                                 Main Document    Page 14 of 79


1           THE LENDER OBTAINED RELIEF FROM STAY FROM THIS COURT
2
     ON JUNE 19, 2019 TO FORECLOSE IN DWAYNE’S CASE.
3

4           AS A CONTINUATION OF THE PING PONG SERIAL FILINGS, NOW

5    MARY FILED THIS CASE TO HINDER, DELAY AND DEFRAUD THE
6
     CREDITOR AND FORECLOSURE PROCESS.
7

8
            THE TITLE CHAIN DOES NOT SHOW THAT ANY INTERTEST WAS

9    EVER TRANSFERRED TO CATHERINE CALLOWAY AND SHE ONLY
10
     CLAIMS IN THE FACE PAGE THAT SHE LIVES AT THE PROPERTY.
11
            IF THERE WAS ANY TRANSFER TO HER IT WOULD HAVE BEEN A
12

13   SHAM TRANSFER TO SET UP THE AUTOMATIC STAY AFTER RELIEF
14
     WAS GRANTED TO THE LENDER. THEREFORE, THE COURT SHOULD
15
     GRANT RETROACTIVE ANNULMENT OF THE STAY AND ALLOW THE
16

17   SALE TO BE COMPLETED.
18
            MOVANT IS THE FORECLOSURE SALE PURCHASER AND THE
19
     TRUSTEE WILL NOT COMPLETE THE SALE AND ISSUE THE TRUSTEE’S
20

21   DEED WITHOUT RETROACTIVE ANNULMENT OF THE STAY.
22
            I.     STATEMENT OF FACTS
23
            1.     Movant, Magnum Properties, LLC (“Magnum”) through its bidding agent
24

25   Strategic Acquisition, Inc. (“SAI”) was the high bidder at the foreclosure sale of the real
26   property at 17548 Donmetz St., Granada Hills, CA 91344 – APN 2711-013-015 (the
27

28




                                                      3
                                                                                       Page 14
     Case 1:19-bk-11880-MT         Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55               Desc
                                   Main Document    Page 15 of 79


1    “Property”), at the foreclosure sale on July 26, 2019 and paid $744,000. (Purchase
2
     Receipt Exhibit “1”).
3

4            2.     Dwayne Calloway and Catherine Calloway acquired the Property by a grant

5    deed from Angel Paule in 2001 as husband and wife. They borrowed $500,000 from
6
     ABN AMRO Mortgage Group, Inc. secured by a deed of trust recorded on February 7,
7

8
     2007. (Deed of Trust Exhibit “2”).

9            3.     Notices of default and election to sell under deed of trust were recorded on
10
     1/18/11, 3/28/12, 10/13/15, and 11/2/17. Copies of the 2015 and 2017 notices of default
11
     are attached. (Deed of Trust Exhibit “3”).
12

13           4.     In response to the NOD’s Dwayne and Catherine Calloway filed chapter 13
14
     petitions as follows: 4/18/16 (1:16-bk-11159-VK), 5/27/16 (1:16-bk-11590-MB) 8/30/16
15
     (1:16-bk-12537-MT) and 3/9/18 (1:18-bk-10613-MT). (Exhibit “4”).
16

17           5.     Ultimately in the third case, the lender filed a relief from stay and it was
18
     granted after the debtor defaulted on his adequate protection payments. The order was
19
     entered on April 3, 2019 and included co-debtor relief as to Catherine Calloway. (Exhibit
20

21   “5”).
22
             6.     To again interfere with the foreclosure sale, now Mary Calloway has filed a
23
     chapter 13 case on July 26, 2019.
24

25           7.     The title chain does not show that Mary Calloway is on title and she was
26   not on title when the lender obtained relief from stay in April 2019. (“Exhibit “6”).
27
     Therefore, she is either still not on title or obtained title after the lender’s relief from stay
28




                                                         4
                                                                                            Page 15
     Case 1:19-bk-11880-MT        Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55               Desc
                                  Main Document    Page 16 of 79


1    motion. In either event, any such transfer would be a sham transfer solely to gain the
2
     automatic stay.
3

4           8.     The foreclosure sale took place at 12:46 p.m. without notice of this debtor

5    having any interest in the Property and/or having filed a bankruptcy petition.
6
            9.     The notice of trustee’s sale was recorded on June 26, 2019. (Exhibit “7”).
7

8
            10.    The Debtor’s bankruptcy petition did not include a mailing matrix or a copy

9    of the credit counselling certificate that is required to be attached thereto. (Exhibit “8”).
10
            11.    When the foreclosure sale took place on July 26, 2019, there was no
11
     indication at the sale that the bankruptcy prohibited the sale by the foreclosing trustee and
12

13   Magnum and SAI were unaware of the bankruptcy filing. The general procedure of
14
     foreclosure trustees is that sales are not conducted if a bankruptcy is timely filed and
15
     actually prohibits the sale. The lack of notice is no doubt because the transfer never
16

17   occurred, was not recorded and had no substance.
18
            12.    The foreclosure trustee will not issue the Trustee’s Deed Upon Sale
19
     (“TDUS”) until the automatic stay is retroactively annulled.
20

21          13.    Magnum through SAI purchased the Property at the foreclosure sale, in
22
     good faith, without knowledge of this bankruptcy filing by the Debtor and no knowledge
23
     of any automatic stay. The foreclosure sale trustee is holding Magnum’s funds but will
24

25   not issue the TDUS until the Court retroactively annuls the automatic stay.
26          14.    Based on the bad faith inequitable conduct described above, the Court
27
     should grant retroactive relief and annulment of the automatic stay to validate the
28




                                                       5
                                                                                         Page 16
     Case 1:19-bk-11880-MT        Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55          Desc
                                  Main Document    Page 17 of 79


 1   foreclosure sale on July 26, 2019, that took place for the Property and permit Movant
 2
     Magnum to receive, and the foreclosure trustee and foreclosing lender to cause the
 3

 4   issuance of, the TDUS so that Magnum may gain recorded title and recover possession of

 5   the Property.
 6
                                                HARRIS L. COHEN, A PROF. CORP.
 7

 8                                              By:_______________________________
 9                                              Harris L. Cohen, Esq., Attorney for Movants,
                                                Magnum and SAI
10

11
                                DECLARATION OF PETER BAER
12

13           I, Peter Baer, hereby declare and state:

14           I am over the age of 18 and have personal knowledge as to all facts set forth herein
15
     and if called upon to testify thereto, I could and would competently do so.
16

17
             1.      I am the president of the manager of Magnum Property Investments, LLC

18   (“Magnum”), the movant with authority to file this motion and the president of Strategic
19
     Acquisitions, Inc. (“SAI”) which acted as Magnum’s bidding agent at the foreclosure sale
20

21
     that is the subject of this motion. Magnum through SAI was the high bidder at the

22   foreclosure sale of the real property at 17548 Donmetz St., Granada Hills, CA 91344 –
23
     APN 2711-013-015 (the “Property”), at the foreclosure sale on July 26, 2019 and paid
24
     $744,000. (A true and correct copy of the Purchase Receipt is attached hereto as Exhibit
25

26   “1”).
27

28




                                                        6
                                                                                      Page 17
     Case 1:19-bk-11880-MT       Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55             Desc
                                 Main Document    Page 18 of 79


1           2.     Dwayne Calloway and Catherine Calloway acquired the Property by a grant
2
     deed from Angel Paule in 2001 as husband and wife. They borrowed $500,000 from
3

4    ABN AMRO Mortgage Group, Inc. secured by a deed of trust recorded on February 7,

5    2007. (A true and correct copy of the Deed of Trust is attached hereto as Exhibit “2”).
6
            3.     Notices of default and election to sell under deed of trust were recorded on
7

8
     1/18/11, 3/28/12, 10/13/15, and 11/2/17. Copies of the 2015 and 2017 notices of default

9    are attached. (A true and correct copy of the 2015 and 2017 notices of default are
10
     attached hereto as Exhibit “3”).
11
            4.     In response to the NOD’s Dwayne and Catherine Calloway filed chapter 13
12

13   petitions as follows: 4/18/16 (1:16-bk-11159-VK), 5/27/16 (1:16-bk-11590-MB), 8/30/16
14
     (1:16-bk-12537-MT) and 3/9/18 (1:18-bk-10613-MT). (A true and correct copy of the
15
     pacer printout showing their bankruptcy filings is attached hereto as Exhibit “4”).
16

17          5.     Ultimately in the third case in 2016, the lender filed a relief from stay and it
18
     was granted after the debtor defaulted on his adequate protection payments. The order
19
     was entered on April 3, 2019 and included co-debtor relief as to Catherine Calloway. (A
20

21   true and correct copy of the order is attached hereto as Exhibit “5”).
22
            6.     To again interfere with the foreclosure sale, now Mary Calloway (a third
23
     Calloway) has filed a chapter 13 case on July 26, 2019.
24

25          7.     The title chain does not show that she is on title and she was not on title
26   when the lender obtained relief from stay in April 2019. (A true and correct copy of the
27
     titlepoint report of recorded documents from Consumers Title Company of California is
28




                                                       7
                                                                                        Page 18
     Case 1:19-bk-11880-MT          Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55             Desc
                                    Main Document    Page 19 of 79


1    attached hereto as is attached hereto as “6”). Therefore, she is either still not on title or
2
     obtained title after the lender’s relief from stay motion. In either event, any such transfer
3

4    would be a sham transfer solely to gain the automatic stay.

5           8.     The foreclosure sale took place at 12:46 p.m. without notice of this debtor
6
     having any interest in the Property and/or having filed a bankruptcy petition.
7

8
            9.     The notice of trustee’s sale (“NOS”) was recorded on June 26, 2019. (A

9    true and correct copy of the NOS is attached hereto as Exhibit “7”).
10
            10.    The Debtor’s bankruptcy petition only included two creditors on the
11
     mailing matrix and neither was the secured creditor with relief from stay and did not
12

13   include a copy of the credit counselling certificate that is required to be attached thereto.
14
     (A true and correct copy of the Debtor’s docket and the mailing matrix in this case are
15
     attached hereto as Exhibit “8”).
16

17          11.    When the foreclosure sale took place on July 26, 2019, there was no
18
     indication at the sale that the bankruptcy prohibited the sale by the foreclosing trustee and
19
     Magnum and SAI were unaware of the bankruptcy filing. The general procedure of
20

21   foreclosure trustees is that sales are not conducted if a bankruptcy is timely filed and
22
     actually prohibits the sale. I know this based on my 20+ years of attending and
23
     participating in foreclosure sales in Los Angeles and Southern California generally that
24

25   are routinely continued if there is a timely bankruptcy filing, timely notice and the
26   automatic stay is in effect.
27

28




                                                        8
                                                                                          Page 19
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 20 of 79




                                                                     Page 20
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 21 of 79




                        EXHIBIT “1”
                                                                     Page 21
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 22 of 79




                                                                     Page 22
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 23 of 79




                        EXHIBIT “2”
                                                                     Page 23
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 24 of 79




                                                                     Page 24
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 25 of 79




                                                                     Page 25
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 26 of 79




                                                                     Page 26
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 27 of 79




                                                                     Page 27
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 28 of 79




                                                                     Page 28
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 29 of 79




                                                                     Page 29
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 30 of 79




                                                                     Page 30
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 31 of 79




                                                                     Page 31
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 32 of 79




                                                                     Page 32
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 33 of 79




                                                                     Page 33
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 34 of 79




                                                                     Page 34
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 35 of 79




                                                                     Page 35
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 36 of 79




                                                                     Page 36
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 37 of 79




                                                                     Page 37
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 38 of 79




                        EXHIBIT “3”
                                                                     Page 38
            Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55             Desc
                                    Main Document    Page 39 of 79




                                               Page 1 of 5       Requested By: peter.baer, Printed: 7/31/2019 10:53 PM
Doc: CALOSA:2015 01259855~06037                                                           Page 39
            Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55             Desc
                                    Main Document    Page 40 of 79




                                               Page 2 of 5       Requested By: peter.baer, Printed: 7/31/2019 10:53 PM
Doc: CALOSA:2015 01259855~06037                                                           Page 40
            Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55             Desc
                                    Main Document    Page 41 of 79




                                               Page 3 of 5       Requested By: peter.baer, Printed: 7/31/2019 10:53 PM
Doc: CALOSA:2015 01259855~06037                                                           Page 41
            Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55             Desc
                                    Main Document    Page 42 of 79




                                               Page 4 of 5       Requested By: peter.baer, Printed: 7/31/2019 10:54 PM
Doc: CALOSA:2015 01259855~06037                                                           Page 42
            Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55             Desc
                                    Main Document    Page 43 of 79




                                               Page 5 of 5       Requested By: peter.baer, Printed: 7/31/2019 10:54 PM
Doc: CALOSA:2015 01259855~06037                                                           Page 43
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 44 of 79




                                                                     Page 44
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 45 of 79




                                                                     Page 45
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 46 of 79




                                                                     Page 46
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 47 of 79




                                                                     Page 47
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 48 of 79




                                                                     Page 48
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 49 of 79




                        EXHIBIT “4”
                                                                     Page 49
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 50 of 79




                                                                     Page 50
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 51 of 79




                        EXHIBIT “5”
                                                                     Page 51
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 52 of 79




                                                                     Page 52
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 53 of 79




                                                                     Page 53
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 54 of 79




                                                                     Page 54
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 55 of 79




                        EXHIBIT “6”
                                                                     Page 55
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 56 of 79




                                                                    Page 56
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 57 of 79




                                                                    Page 57
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 58 of 79




                                                                    Page 58
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 59 of 79




                                                                    Page 59
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 60 of 79




                                                                    Page 60
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 61 of 79




                                                                    Page 61
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 62 of 79




                                                                    Page 62
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 63 of 79




                                                                    Page 63
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 64 of 79




                                                                    Page 64
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 65 of 79




                                                                    Page 65
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 66 of 79




                                                                    Page 66
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 67 of 79




                                                                    Page 67
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 68 of 79




                                                                    Page 68
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 69 of 79




                        EXHIBIT “7”
                                                                     Page 69
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 70 of 79




                                                                     Page 70
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 71 of 79




                                                                     Page 71
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 72 of 79




                                                                     Page 72
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 73 of 79




                        EXHIBIT “8”
                                                                     Page 73
Case
Case 1:19-bk-11880-MT
     1:19-bk-11880-MT   Doc
                        Doc 18
                            12 Filed
                                Filed 08/01/19
                                      07/27/19 Entered
                                                Entered 08/01/19
                                                        07/27/19 13:59:55
                                                                 19:34:18   Desc
                                                                            Desc
                        Main Document
                         Main Document    Page 74 of 79
                                            Page 1 of 2




                                                                       Page 74
Case
Case 1:19-bk-11880-MT
     1:19-bk-11880-MT   Doc
                        Doc 18
                            12 Filed
                                Filed 08/01/19
                                      07/27/19 Entered
                                                Entered 08/01/19
                                                        07/27/19 13:59:55
                                                                 19:34:18   Desc
                                                                            Desc
                        Main Document
                         Main Document    Page 75 of 79
                                            Page 2 of 2




                                                                       Page 75
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 76 of 79




                                                                     Page 76
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 77 of 79




                                                                     Page 77
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 78 of 79




                                                                     Page 78
Case 1:19-bk-11880-MT   Doc 18 Filed 08/01/19 Entered 08/01/19 13:59:55   Desc
                        Main Document    Page 79 of 79




                                                                    Page 79
